Citation Nr: 0907272	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in January 2007 
and was remanded for further development.  After completing 
the requested development to the extent possible, an October 
2008 supplemental statement of the case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The probative, competent medical evidence of record shows 
that the Veteran's degenerative joint disease of the left 
shoulder is chronically aggravated by service-connected 
cervical disc degeneration with cervical brachial neuralgia 
disability (cervical spine disability).




CONCLUSION OF LAW

Degenerative joint disease of the left shoulder is 
chronically aggravated by service-connected cervical spine 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008), 3.310 (as in effect prior to 
October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be also granted for disability which 
is proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

The Veteran contends that service connection is warranted for 
a left shoulder disability due to a motor vehicle accident 
that occurred in 1978 during service.  Additionally, as noted 
in the January 2007 Board remand, a VA examiner in November 
2003 indicated that the Veteran "may have limited motion of 
her left shoulder because of her neck pain and thus, it may 
be a secondary result of this problem."  In light of the 
grant of service connection for the cervical spine disability 
and this medical evidence, the Board in January 2007 found 
that a service connection claim for a left shoulder 
disability as secondary to service-connected cervical spine 
disability was raised.  

As will be discussed below, the Board finds that service 
connection for degenerative joint disease of the left 
shoulder is warranted on a secondary basis.  Therefore, as 
this is a full grant of the benefit sought on appeal, the 
Board finds that a discussion regarding service connection on 
a direct-incurrence basis is moot.

Again, secondary service connection may be granted for 
disability which is proximately due to or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability;  
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

First, the Board finds that the record contains medical 
evidence of a current left shoulder disability.  Indeed, the 
report of a VA joints examination and opinion, dated in 
August 2008 and signed by the VA physician in September 2008, 
reflects a diagnosis of degenerative joint disease of the 
left shoulder.  See also Report of VA examination, dated in 
June 2008 (noting a diagnosis of left shoulder impingement 
and X-rays, dated in June 2008, revealing minimal spurring of 
the left humeral head); Private MRI of the left shoulder, 
dated in August 2008 (revealing, among other things, 
degenerative changes of the humeral head).  Based on the 
foregoing, the Board finds that the Veteran has a current 
left shoulder disability and that the first element in 
establishing secondary service connection has been 
established.  

The Board also notes that the second element, evidence of a 
service-connected disability, has been established as the 
record shows that the Veteran is service-connected for a 
cervical spine disability.

With respect to the third element, whether there is medical 
evidence that the current disability was either caused or 
aggravated by a service-connected disability, the Board finds 
that the probative, competent medical evidence of record is 
supportive of the Veteran's claim.  

Initially, the record demonstrates that the Veteran underwent 
VA peripheral nerves and orthopedic examinations in November 
2003.  With respect to etiology of the Veteran's left 
shoulder disability, the examiner from the peripheral nerves 
examination stated that with respect to left shoulder 
ankylosis, he "did not understand how that would be caused 
by her motor vehicle accident."  However, he did note that 
the Veteran "may have limited motion of her shoulder because 
of her neck pain and thus, it may be a secondary result of 
this problem."  

The orthopedic VA examiner in November 2003 also reported 
that some of the Veteran's left shoulder weakness could be 
from radiation from the Veteran's cervical spine.  However, 
this VA examiner also indicated that the appellant may have 
had a rotator cuff tear.  According to the examiner, if 
findings from a MRI of the Veteran's cervical spine (which at 
that point had yet to be performed) were essentially normal 
then he would attribute the patient's weakness to her rotator 
cuff, which given the Veteran's time frame, he would not 
suggest was related to the Veteran's 1978 automobile 
accident.  However, according to the examiner, "if the 
cervical spine MRI reveals this at the suspected levels based 
on the physical examination, then I would suspect that these 
were the cause of the patient's left upper extremity weakness 
and that this would likely be referable or would at least as 
likely as not be referable to the motor vehicle accident that 
she sustained in 1978."  The examiner further noted that if 
the MRI showed evidence of spondylosis with herniated disks, 
then it would be at least as likely as not that this had been 
precipitated by the 1978 accident and has not entirely 
resolved as the Veteran continued to have motor deficits, 
continued loss of range of motion, and frequent symptoms that 
are consistent with this type of injury.

The record demonstrates that subsequent to the November 2003 
VA examinations, the Veteran underwent a MRI of her cervical 
spine in January 2004.  The MRI noted osteophyte formation 
and/or spurring at C2-3, C3-4, C4-5, C5-6, and C6-7 
productive of mild neuroforaminal stenosis.  

A letter from Dr. M.D.G., a chiropractor, dated in April 
2005, indicates that the Veteran has severe disc degeneration 
with resultant neurologic compression which has resulted in 
upper extremity weakness, loss of dexterity and cervical 
ligamentous instability.  The private physician stated that 
the deterioration has also resulted in the postural change of 
the forward head carriage.  Dr. M.D.G. stated that the 
"posture [change] has also resulted in chronic muscular pain 
in the . . . shoulder joint."

Another letter from Dr. M.D.G., dated in December 2007, 
reflects that this private physician treated the Veteran from 
July 2002 through April 2003 on an active and/or therapeutic 
care basis due to neck and left shoulder complaints.  Dr. 
M.D.G. opined that such shoulder complaints of the Veteran 
are related to her spine.  In support of this opinion, Dr. 
M.D.G. noted that there were significant segmental 
dysfunctions in the cervical thoracic regions due to several 
factors, to include right cervical tilt/translation beginning 
at the T2 spinal segment, positioning of the head in forward 
postural or anterior weight bearing position, and a reversal 
of the normal curve in the lower cervical segments.  It was 
further noted that due to the distortion of the spine in the 
cervical-thoracic region, the biomechanics of the 1st rib, 
sternum, clavicle and shoulder are also affected including 
all the supportive soft tissue.

The record also contains reports of VA examination, dated in 
June 2008, and a VA medical opinion, dated in September 2008.  
In June 2008, a full orthopedic examination of the left 
shoulder was performed and X-rays of the left shoulder were 
taken.  However, the VA orthopedic examiner did not provide a 
medical opinion.  

A VA physician in September 2008, after a review of the 
claims file, opined regarding secondary service connection 
that degenerative joint disease of the left shoulder is not 
caused by or a result of degenerative joint disease of the 
cervical spine.  In support of this opinion, the VA physician 
noted that the degenerative joint disease of the cervical 
spine is not known to cause degenerative joint disease of the 
left shoulder.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places the greatest weight on the opinions of Dr. M.D.G., 
especially the one dated in December 2007.  The Board finds 
that the rationale provided by this private chiropractor is 
more thorough than that of the September 2008 VA physician.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (finding that 
the thoroughness and detail of the opinion is important when 
assessing its probative value).  Although Dr. M.D.G. did not 
specifically note that the claims file was reviewed, the two 
letters from this private physician contain medical history 
consistent with the evidence of record.  The Board 
acknowledges that the September 2008 VA physician reviewed 
the claims file and provided rationale for the opinion given.  
However, the Board notes that, with the opportunity (as Dr. 
D.M.G.'s opinions were of record in September 2008), the 2008 
VA physician failed to reconcile the two opinions of Dr. 
D.M.G. indicating a causal connection between the Veteran's 
current left shoulder disability and her service-connected 
cervical spine disability.  While the 2008 VA physician noted 
that degenerative joint disease of the cervical spine is not 
known to cause degenerative joint disease of the left 
shoulder, the VA physician did not further explain why such 
is the case, to include reference to any specialized 
knowledge or any medical studies.  Further, the VA physician 
did not provide an opinion as to whether it is at least as 
likely as not that the service-connected cervical spine 
disability chronically aggravates the left shoulder 
disability.  In light of the foregoing, the Board finds that 
the competent medical evidence is at least in equipoise as to 
as to whether or not the Veteran's left shoulder disability 
is chronically aggravated by her service-connected cervical 
spine disability.

Accordingly, with resolution of doubt in the Veteran's favor, 
the Board finds that service connection is warranted for 
degenerative joint disease of the left shoulder, secondary to 
a service-connected cervical spine disability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

As a final matter, the Board notes that the regulation 
governing secondary service connection claims, 38 C.F.R. § 
3.310, was amended, effective October 10, 2006, during the 
pendency of this claim and appeal.  See 38 C.F.R. § 3.310 (71 
Fed. Reg. 52744 (Sept. 7, 2006)).  The former paragraph (b) 
of 38 C.F.R. § 3.310 was to be redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  The record reflects 
that the RO has provided the Veteran with notice of the 
revised regulations described above regarding secondary 
service connection.  Nevertheless, the Board is granting the 
Veteran's claim based on the old regulation in effect at the 
time of the claim and rating decision because it finds the 
old regulation to be more favorable to the Veteran.  While 
the Veteran was not provided notice of 38 C.F.R. § 3.310 (as 
in effect prior to October 10, 2006), the Board finds that 
the Veteran is not prejudiced as the decision herein grants 
the benefit sought on appeal.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint 
disease of the left shoulder, secondary to a service-
connected cervical spine disability, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


